DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response for Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 07/06/2022 is acknowledged. Non-elected Group II (claim 12) is withdrawn from consideration.
The applicant argued: “…According to PCT Rule 13.2, requirement of unity of invention shall be fulfilled when there is a technical relationship among inventions involving one or more of the same or corresponding special technical features. Applicant submits that the alleged groups of inventions are linked by a special technical feature of being a coffee maker that can make TDS measurements without involvement of external devices. On top of the temperature sensor identified by the Examiner, this special technical feature is only possible with structures such as the measurement chamber in the upper structure (comprising a TDS sensor, a temperature sensor and a fluid transfer system); weight sensor in the lower structure. As a result, TDS measurements can be made within the coffee maker without using any external devices and, therefore, only the coffee maker need to be washed with each TDS measurement. This is in stark contrast to the standalone coffee refractometer in US20100085560 which is an extra device for making TDS measurement for traditional coffee makers. 
Under 37 C.F.R. 1.475(b), an international or a national stage application containing   claims  to  different   categories  of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
The claims in Group I are directed to a coffee maker with in- built structures for making TDS measurement of a coffee brewed by the coffee maker while the claim in group II are directed to a process of using the coffee maker for obtaining TDS value of a brewed coffee. Thus, unity of invention is satisfied and no election of invention is needed. …”
The examiner’s response: the applicant’s arguments above are not persuasive because the apparatus claims 1-11 would require searching at least in USPC class 099, but the method claim 12 would require searching at least in USPC class 426. Additionally, claims 1-11 would require searching for the claimed structure while claim 12 would require searching for the claimed steps and the respective search terms and strategies would be different for the apparatus and method. Furthermore, by requirement in PCT rule 13.2, both groups require the same technical feature such as “temperature sensor”, this technical feature is not special technical feature as it does not make a contribution over the prior art US201000855560.


The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a plurality of connecting elements enacting said upper structure” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a plurality of connecting elements” coupled with functional language “enacting said upper structure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 89 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: “a plurality of connecting elements” has been described in the present Specification Par.0025 and shown the present Drawing Fig.1.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 1-11 are objected to because of the following informalities:  "a.", “b.”, “c.”, and “d.” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 20070119308 A1) in view of Fedele et al. (US 20100085560 A1).
Regarding claim 1, Glucksman discloses  
A coffee maker (hot brewing apparatus 1, figs.1-4 and 7) comprising:
an upper structure (filter holder 17, fig.2) comprising a filter (coffee filter 18, fig.3) and a fluid transfer system (opening 36, fig.3); 
a lower structure (drip pan 8, figs.1 and 4) comprising a weight sensor (weight sensor 33, fig.7); 
a plurality of connecting elements (enclosure 2, fig.1) enacting said upper structure (filter holder 17) above said lower structure (drip pan 8) [fig.1 shows the enclosure 2 has four walls to enacting the filter holder 17 above the drip pan 8]; and 
a carafe (carafe 7, fig.1) to be placed between said upper structure (filter holder 17) and lower structure (drip pan 8).
Glucksman does not disclose a measurement chamber; said measurement chamber comprises a TDS sensor, a temperature sensor, and a display panel showing data from said TDS sensor temperature sensor, or weight sensor.
Fedele discloses
A coffee maker (brewing station 1075, fig.10B) comprising:
an upper structure (brew basket 1077, vessel 1078, fig.10B) comprising a measurement chamber (vessel 1078, fig.10B); said measurement chamber (vessel 1078 has a refractometer 1000, fig.10B) comprises a TDS sensor [Par.0131 cited: “…refractometer 1000 may determine the TDS reading of a freshly brewed batch of coffee immediately after brewing. A user may take a reading of the TDS % of the coffee from the display of refractometer 1000. The user may then manually input the TDS % reading into coffee design application 602 of IHS 600…”], a temperature sensor (temperature sensor 1050, fig.10 A, Par.0130 cited: “…Refractometer 1000 also includes a temperature sensor 1050 near the prism-sample interface 1034 of prism 1015…”); and a display panel (display 1060, fig.10A) showing data from said TDS sensor temperature sensor (refractometer 1000).

    PNG
    media_image1.png
    460
    1023
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee maker of Glucksman, by including a measurement chamber comprises a TDS sensor, a temperature sensor, and a display panel showing data from said TDS sensor temperature sensor, as taught by Fedele, in order to display data of a TDS and temperature data inside a chamber.

Regarding claim 5, Glucksman discloses  
the fluid transfer system (opening 36, fig.3);
Fedele discloses said measurement chamber (vessel 1078 has a refractometer 1000, fig.10B) further comprises a case (vessel 1078 has a case, fig.10B) for housing said TDS sensor (refractometer 1000), said temperature sensor (temperature sensor 1050, fig.10 A) and said fluid transfer system.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee maker of Glucksman, by including a measurement chamber has a case, as taught by Fedele, in order to protect a TDS sensor, a temperature sensor and a fluid transfer system.

Regarding claim 7, Fedele discloses  
said TDS sensor (refractometer 1000, fig.10B) is a refractometer [Par.0131 cited: “…refractometer 1000 may determine the TDS reading of a freshly brewed batch of coffee immediately after brewing. A user may take a reading of the TDS % of the coffee from the display of refractometer 1000. The user may then manually input the TDS % reading into coffee design application 602 of IHS 600…”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee maker of Glucksman, by including a TDS sensor is a refractometer, as taught by Fedele, in order to read TDS data.

Regarding claim 10, Glucksman discloses 
said lower structure (drip pan 8, figs.1 and 4), but does not disclose said lower structure comprises a display panel.
Fedele discloses a display panel (display 1060, fig.10A).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee maker of Glucksman, by having another display panel, as taught by Fedele, in order to display the data during operation.


Regarding claim 11, Fedele discloses 
a wireless communication module for communicating with a wirelessly connected device [Par.0130 cited: “…a network interface 1065 that enables refractometer 1000 to connect via wire or wirelessly to other information handling systems 600 or the Internet 1070 …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee maker of Glucksman, by including a wireless communication module for communicating with a wirelessly connected device, as taught by Fedele, in order to select data via wireless.

Regarding claims 4, 6 and 8-9, the modification of Glucksman and Fedele discloses substantially all the features as set forth in claim 1 above, such as Glucksman discloses a fluid transfer system, and Fedele discloses a TDS sensor, a temperature sensor.
However, the modification of Glucksman and Fedele does not explicitly disclose a TDS sensor comprises two parallel pins for measuring conductivity, a temperature sensor is a NTC, and a fluid transfer system comprises a siphon.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee maker of the modification of Glucksman and Fedele, by including a TDS sensor comprises two parallel pins for measuring conductivity, a temperature sensor is a NTC, and a fluid transfer system comprises a siphon, as it well known in the art of manufacturing design purpose, that suitable for the user application.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 20070119308 A1) in view of Fedele et al. (US 20100085560 A1) and further in view of Kuczynski et al. (US 20140273614 A1).
Regarding claim 2, the modification of Glucksman and Fedele discloses substantially all the features as set forth in claim 1 above. Glucksman further discloses an upper structure with a filter holder that is detachable from a chamber. 
However, the modification of Glucksman and Fedele does not disclose a filter holder and said measurement chamber establish electrical contact by a connector.
Kuczynski discloses an apparatus (assembly 100, fig.1A) comprises a connector (first electrical connector 102 and second electrical connector 110, fig.1A).

Regarding claim 2, Kuczynski discloses 
said connector (first electrical connector 102 and second electrical connector 110, fig.1A) is a pogo pin (pins 106, fig.1).

    PNG
    media_image2.png
    445
    427
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a filter holder and said measurement chamber of Glucksman, with establish electrical contact by a connector, as taught by Kuczynski, in order to provide an electrical connector structure (Par.0005, Kuczynski).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/25/2022